Title: Robert Douthat’s Bill to Thomas Jefferson for Food and Lodging, 21 September 1815
From: Douthat, Robert
To: Jefferson, Thomas


            
            
              Natural Bridge Sepr 21. 1815
              
                2 dietts
                37½
                $0.75
              
              
                1 Lodging
                
                .12½
              
              
                2 Horses
                
                .50
              
              
                10 Galls oats
                12½
                1.25
              
              
                
                
                $3.12½
              
            
            
              R. Douthat
            
           